 

Case 4:19-cv-01903-SBA Document 33-2 Filed 06/21/19 Pagelof2 _

 

 

Cc . Vd

Align top of FedEx Express® shipping label here.

ORIGIN ID?CHOA (434) 825-5556
BENJAMIN JOHN CAMP

104 OAK ST

CHARLOTTESVILLE, VA 22902
UNITED STATES US

T™ SUSAN Y. SOONG, CLERK
RONALD V. DELLUMS FED BLDG&US COURT
1301 CLAY ST

pe DATE: 20JUN19
WGT: 0.10 LB
CAD! 006993897/SSF E2002

 

BILL CREDIT CARD

 

2) BeSsIaDALO/ Aza LOTIS) # We

 

STE 4008
OAKLAND CA 94612
io? 690-4810. REF?
| TT |
en iis

 

    

SEI 1 El

 

 

FRI - 21 JUN 800A.
7880 0444 5970 FIRST OVERNIGHT ' _

X1 JEMA aut OAK
 

 

   

 

 

Case 4:19-cv-01903-SBA._Document 33-2 Filed 06/21/19 Page 2 of 2

“~seand packed securely,

 
    

_ “refer to the

For mo F,
locatit COE First o ir.
© 2018 FedEx 165475/1558 Ver, Niohse

Ght

ay Ty
@ 15)

| a 981200

See how FedEx connects the world in responsible and resourcetu,..
environment.fedex.com. Join our efforts by recycling this FedEx envelope.

pping

ocument here.

d

ni le ioe /
s

@ Insert shi

WW

oo a

go

 
   

 
